Clarke, P. J. (dissenting):
For closing portions of William and North William streets, where they formerly ran under the Brooklyn bridge, the city is called upon to pay $291,739.99 damages, with interest and costs — a total of $398,523.34. For the alleged damage to one parcel upon which is a large building, having access upon *673one side to Rose street, which was in no way affected by the closing of William street, with an entrance on said Rose street and elevators at or near said entrance, has been awarded $154,200. Not a foot of land was taken, no physical injury was inflicted, not a window was darkened, neither light nor air was affected: The sole damage was the right of access from the south on one side. That is to say, vehicles starting from some point on William street southwesterly of the bridge approach were prevented from passing along William street under the approach to and from this property, parcel 26, and pedestrians along the same route were caused to ascend and descend twenty steps, which before the closing was not necessary. Without a word of proof of any diminution in rents, with no proof of sales, upon the mere opinion of so-called real estate experts, in violent contradiction to the opinions of the same class of witnesses called by the city, this enormous award has been made. I have no quarrel with the cases cited by my brother Page. That there is legal damage caused by the closing, of course, I admit. Drawing the rule from cited cases, he says: “ It is well settled that the findings of commissioners will not be disturbed, unless it is apparent that injustice has been done, or they have overlooked some material feature of the case, or have proceeded upon an erroneous principle or been influenced by prejudice or passion.” It seems to me that the very size of this award demonstrates that a great injustice has been done to the city, that the commissioners have overlooked the material features of the case and must have proceeded upon an erroneous theory. It is in evidence that unoccupied property in this immediate vicinity, likewise affected by the closing, has since that event been improved by the erection of a large and substantial building of the general character and for similar purposes to that in question. I think the award unjust and that it should not be permitted to stand. I vote to reverse the order appealed from, to refuse confirmation of the report, and to send the matter back to new commissioners to be appointed.
Dowling, J., concurred.
Order affirmed, without costs.